     Case 8:20-cv-00197-JVS-DFM Document 25 Filed 03/04/21 Page 1 of 2 Page ID #:207



1
2
3                                                               JS-6
4
5
6
7
8                               UNITED STATES DISTRICT COURT
9          CENTRAL DISTRICT OF CALIFORNIA – SOUTHERN DIVISION
10
      ANDREW HEADLEY and EMILY )               CASE NO.: 8:20-cv-00197-JVS (DFM)
11    HEADLEY,                       )
                                     )
12                   Plaintiffs,     )         ORDER REGARDING JOINT
                                     )         STIPULATION FOR DISMISSAL
13           vs.                     )         WITH PREJUDICE
                                     )
14    FCA US, LLC; CROWN             )
      MOTORS; and DOES 1 through 10, )
15    inclusive,                     )
                                     )
16                   Defendants.     )
                                     )
17
18
19           The Joint Stipulation for Dismissal with Prejudice is approved. The entire
20    action, including all claims and counterclaims stated herein against all parties, is
21    hereby dismissed with prejudice pursuant to Rule 41(a)(1)(A)(ii) of the Federal
22    Rules of Civil Procedure. Each party will bear their own fees and costs to the
23    extent not previously agreed upon and paid.
24           IT IS SO ORDERED.
25
26
27    Dated: March 04, 2021                         ____________________________
                                                    The Honorable James V. Selna
28                                                  United States District Judge


                                               1
      8:20-cv-00197-JVS (DFM)
     Case 8:20-cv-00197-JVS-DFM Document 25 Filed 03/04/21 Page 2 of 2 Page ID #:208



1                               CERTIFICATE OF SERVICE
2            I hereby certify that on March 4, 2021, I filed the foregoing document
3     entitled [PROPOSED] ORDER REGARDING JOINT STIPULATION FOR
4     DISMISSAL WITH PREJUDICE with the clerk of court using the CM/ECF
5     system, which will send a notice of electronic filing to all counsel of record in this
6     action.
7
8
9                                                    /s/ Ashleigh K. Gideon
                                                    Ashleigh K. Gideon
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                2
      8:20-cv-00197-JVS (DFM)
